DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 5, 7-14, 21, 23-27, 30, 32, 38, 41, 44-47, 49, 53, 62-67, and 76, drawn to a method of treating a skin affliction, the method comprising the step of administering to the individual chloroquine and/or hydroxychloroquine in a dosage sufficient to inactivate at least a portion of Demodex mites in the human body, wherein the inactivation results in attenuation or cessation of one or more symptoms associated with the skin affliction.
Group II, claim(s) 68, drawn to a method of treating a skin affliction comprising a step of topically applying an active ingredient in a dosage to an individual having the skin affliction to inactivate Demodex brevis mites, Demodex folliculorum mites or both from hair follicles or skin of said individual, resulting in attenuation or cessation of a clinical symptom associated with the skin affliction, wherein the topically applied active ingredient is applied to skin areas exhibiting the clinical symptom and to skin areas not exhibiting the clinical symptom; wherein the active ingredient comprises hydroxychloroquine and/or chloroquine.
Group III, claim(s) 78, drawn to a method for determining presence or absence of a skin affliction caused by Demodex brevis mites, Demodex folliculorum mites, or both in a patient, the method comprising the steps of: applying to a skin application region of the patient a chloroquine and/or hydroxychloroquine having an inactivation activity for Demodex brevis mites, Demodex folliculorum mites, or both for an application time; and observing the skin application region for a flare-up response; wherein an observable flare-up response indicates presence of the skin affliction caused by Demodex brevis mites, Demodex folliculorum mites, or both; and a no observable flare-up response indicates absence of the skin affliction caused by Demodex brevis mites, Demodex folliculorum mites, or both.
Group IV, claim(s) 85, drawn to a method of alleviating in a subject symptoms associated with an autoimmune disease caused by Demodex organisms, the method comprising administering chloroquine and/or hydroxychloroquine to the subject having the autoimmune disease in a dosage sufficient to inactivate at least a portion of the Demodex organisms.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a treatment method comprising administering to an individual chloroquine and/or hydroxychloroquine in a dosage sufficient to inactivate at least a portion of Demodex mites in the human body, wherein the inactivation results in attenuation or cessation of one or more symptoms, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Qin (CN 1091369 C; published 25 September 2002; citations herein to English machine translation printed on 26 May 2022) as evidenced by Kagami (US 2017/0135347 A1; published 18 May 2017).  Qin discloses ointment for treating face mite disease (title) containing chloroquine which thoroughly kills mites and has therapeutic effect (abstract) wherein nose redness disappears (Case 2 page 4) wherein chloroquine causes acarid death (paragraph 6 page 2) wherein 3.5-5.5 grams chloroquine is used therein (page 3) in a weight ratio of 3-6 out of a total 41-97 of raw materials mixed in a matrix at a weight ratio of 1:10-12 (paragraph 5 page 2).  Face mites are demodex folliculorum as evidenced by Kagami (paragraph [0095]).  Although Qin does not disclose a specific dosage of chloroquine for administration, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to optimize the killing of the demodex mites by varying the dosage of chloroquine administered to the skin using the ointment of Qin through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617